DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 
Response to Amendment
            The amendment filed 04/15/2022 has been entered.  Claims 1-5, 7, 9-15 and 17-20 remain pending in the application.  Claims 7 and 17 remain withdrawn from consideration.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to Claims 1 and 12.
The previous 35 USC 112(a) rejections of Claims 1-5, 9-15 and 18-20 are withdrawn in light of Applicant’s amendment to Claims 1 and 12.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Muncy  and Mr. Higuchi on 05/18/2022.
The application has been amended as follows: 

In the Claims:

In Claim 1, lines 3-4, “a substrate comprising pixel regions and active switches, wherein the pixel regions are formed on the substrate, and the active switches are coupled to the pixel regions;” has been deleted.

Claim 3, line 6, “fan start-up” has been deleted and --fan open loop start-up-- substituted therefore.

Claim 7, has been canceled.

Claim 14, line 4, “fan start-up” has been deleted and --fan open loop start-up-- substituted therefore.

Claim 15, line 1, “claim 12” has been deleted and --claim 14-- substituted therefore.

Claim 17, has been canceled.


Allowable Subject Matter
Claims 1-5, 9-15 and 18-20 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 12, the prior art of record does not disclose or make obvious a fan, comprising: an impeller and a motor connected to the impeller and electrically connected to a control circuit, the motor configured to continuously receiving a first driving signal from the control unit to drive the impeller during a full period of a first time period of a fan open loop start-up stage, and configured to continuously receive a second driving signal from the control unit to drive the fan during a second time period of the fan open loop start-up stage, wherein the fan at a stop status directly enters the first time period of the fan open loop start-up stage; wherein a signal value of the first driving signal is initially greater than a signal value of the second driving signal, and decreases from a beginning of the first driving signal until being equal to the signal value of the second driving signal; wherein an initial signal value of the first driving signal is at a minimum duty cycle for starting the fan, an initial signal value of the second driving signal is at a minimum duty cycle for operating the fan; but more specifically, 
wherein the signal value of the first driving signal linearly decreases, the signal value of the second driving signal is an unchanged value; wherein the first time period and the second time period are adjusted for a different fan but the sum of the first time period and the second time period is always the same.
The closest art of record is Nakai (US Pub. 2010/0026219) who discloses a linearly decreasing signal over a time period (Ts, see Figure 3), however Nakai does not disclose or make obvious receiving two signals over the time period (Ts), wherein “the signal value of the second driving signal is an unchanged value”.  In other words, the Iout signal is the same over the time period (Ts); after (Ts) the signal is switched to PWM driving (Paragraph 0092, lines 1-4, i.e. closed loop control).  To modify Nakai would alter the operation of the Nakai’s motor and be based on hindsight reasoning.
With respect to Claims 13-15 and 18-20, their pendency on Claim 12 make them allowable.
With respect to Claim 1, the method claim contains all the allowable subject matter of Claim 12 and is therefore allowable.
With respect to Claims 2-5 and 9-11 their pendency on Claim 1 make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 10, lines 13-22, filed 04/15/2022, with respect to Oljaca et al. and Gami et al. have been fully considered and are persuasive.  The previous rejections have been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakai US Pub. 2010/0026219 teaches a fan drive circuit with a start-up signal.
Gami et al. US RE. 34,399 teach a disk drive motor with a decreasing driving signal over a first and second time periods.
Sakurai et al. US 5,327,052 teach closed loop start-up of a motor with a decreasing second time period.
Oljaca et al. US Pub. 2006/0181232 teach closed loop fan control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
05/18/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746